Citation Nr: 1445647	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-28 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for chronic anemia, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to May 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 and November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2011, a hearing before the undersigned was held at the RO and a transcript of that hearing has been associated with the claims file.  In September 2012, the Board remanded the appeal for additional development; it now returns for appellate review. 

The claims of entitlement to service connection for hypertension and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1999 Board decision denied the Veteran's claim of entitlement to service connection for hypertension and he did not appeal this decision.

2.  Evidence received since the time of the final March 1999 Board decision is new, related to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

3.  The preponderance of the evidence shows that the Veteran's chronic anemia is not related to his military service.


CONCLUSIONS OF LAW

1.  The March 1999 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension, to include as due to herbicide exposure, is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Chronic anemia, to include as due to herbicide exposure, was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim to reopen, because then only issue being adjudicated in this section of the decision is a claim being reopened and remanded based on a finding of new and material evidence, the Board finds that there is no need to address compliance with the VCAA at this time.

As to the service connection claim for anemia, the Board finds that a letter dated in March 2007, prior to the November 2007 rating decision, along with a letter dated in October 2012 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the January 2013 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters, the rating decision, the statements of the case, the supplemental statements of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2011 Board hearing the Veteran was assisted at the hearing by an accredited representative and the representative and the Acting VLJ asked questions to ascertain the extent of any in-service event or injury and whether the appellant's current disability is related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was no obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records as well as his records from Eastern Colorado Health Care System, St. Anthony Family Medical Center, the Social Security Administration (SSA), University Hospital, and Denver Health Medical Center in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A (b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

While the post-remand record does not show that VA attempted to obtain the Veteran's reported treatment records from the 1980's from St. Anthony Hospital, the Board nonetheless finds that adjudication of the current appeal may proceed without these records because in October 2012 VA asked the Veteran to provide an authorization to obtain any of his additional private treatment records and he did not do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a Veteran desires help with his claims, he must cooperate with VA's efforts to assist him). 

VA has not obtained a medical opinion as to the etiology of the Veteran's chronic anemia.  In this regard, the Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above standard, the Board finds that a remand for a VA examination is not required because service treatment records are negative for the claimed disorder, the post-service record is negative for the claimed disorder for almost four decades after service, the Board finds the lay statements from the Veteran regarding a nexus between the current disability and service conclusory generalized statements for reasons that will be explained below, and the Board does not find the lay statements from the claimant regarding continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A (d); Also see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the claims files, including the VBMS as well as the virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claims files show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108."  38 U.S.C.A. § 5103A (f) (West 2002).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Veteran asserts that his hypertension was caused by his exposure to Agent Orange while serving in the Republic of Vietnam.  The Board initially denied service connection for hypertension in a March 1999 decision.  The Veteran did not appeal this decision.  Therefore, the Board finds that the March 1999 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As to reopening the prior final denial of the claim in the March 1999 Board decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in the March 1999 Board decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

With the above criteria in mind, the Board notes that the March 1999 Board decision denied the claim of service connection for hypertension because, in substance, the evidence did not establish that it was directly related to his military service and because it is not one of the specifically enumerated disease processes found at 38 C.F.R. § 3.309(e).

However, since the March 1998 Board decision the National Academy of Sciences (NAS) concluded that there is a limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension and the Secretary published this conclusion in the Federal Registrar in 2010.  See Determinations Concerning Illness Discussed in National Academy Sciences Report: Veterans and Agent Orange: Update 2010; see 75 Fed. Reg. 32,540, 32,549 (Jun. 8, 2010).  Moreover, the August 2011 testimony from the Veteran adds to the record for the first time information about the claimant's hypertension being due to his military service.  In this regard, the Board finds that the Veteran is competent to report on what he can see and feel, such as the effects of hypertension while on active duty and since that time, and his statements are presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. 510.

Therefore, the Board finds the NAS finding and the personal hearing testimony regarding the Veteran having problems with observable symptoms of hypertension since service, the credibility of which must be presumed (see Justus, supra), are both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f) (2013); Shade, supra.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  The claim of entitlement to service connection for hypertension, to include as due to herbicide exposure, is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection Claim

The Veteran asserts that his chronic anemia is due to his military service, including his presumptive exposure to herbicide agents due to his service in the Republic of Vietnam. 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a) (3); 38 C.F.R. § 3.307(a) (6) (iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Vietnam War Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been shown by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  Moreover, because the Veteran did not set foot on land in Vietnam, Agent Orange exposure is not consistent with the circumstances, condition, or hardships of his service.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The post-service record, including St. Anthony Family Medical Center treatment records dated in July 2004, August 2004, February 2005, February 2006, and February 2007, documents the Veteran's complaints and treatment for chronic anemia since 2004. 

As to the presumptions found at 38 C.F.R. § 3.309(e), the Board notes that the Veteran service personnel records show that he served in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(a) (3); 38 C.F.R. § 3.307(a) (6) (iii).  Therefore, the presumptions found at 38 C.F.R. § 3.309(e) applies.  However, the list of diseases associated with exposure to certain herbicide agents does not include anemia.  38 C.F.R. § 3.309(e).  Accordingly, the Board finds that entitlement to service connection for chronic anemia must be denied on a presumptive basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Therefore, the Board will next consider whether service connection for chronic anemia is warranted on a direct basis.  

As to direct service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as observable symptoms of chronic anemia on active duty as reported in statements to the RO and at his personal hearing, even when not documented in his medical records, because these symptoms come to him through his own senses.  See Davidson, supra.  

However service treatment records, including the May 1969 separation examination, are negative for symptoms of and/or a diagnosis of chronic anemia.  In fact, the Veteran's May 1969 separation examination, which including laboratory testing that including blood work, was normal and this this medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, while the appellant as a lay person is competent to report on symptoms of his claimed disability because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of chronic anemia because such an opinion requires medical expertise which he does not have.  See Davidson, supra.  Therefore, the Board finds more compelling the service treatment records, including the May 1969 separation examination, which is negative for a diagnosis of chronic anemia, than any claim by the appellant that he had chronic anemia while on active duty.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed .R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have chronic anemia while on active duty.  Accordingly, the Board finds that entitlement to service connection for chronic anemia must be denied based on in-service incurrence despite the Veteran's claims regarding having problems with observable symptoms of this disability while on active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1969 and the first diagnosis of chronic anemia in 2004 to be evidence against finding continuity.  In this regard the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of chronic anemia since service.  See Davidson, supra.  However, upon review of the claims file, the Board finds that the lay claims from the Veteran that he has had his current chronic anemia since service are not credible because his lay claims are contrary to what is found in the in-service and post-service records.  Specifically, the Board finds the fact that the Veteran did not report a history chronic anemia at his May 1969 separation examination and chronic anemia was not diagnosed at that time weighs heavily against the claims of continuity.  See Kahana.  Post-service, the Board finds the fact that pre-2004 medical records, include blood work-ups conducted in March 1996 and July 1996, do not note a history of the disorder or provide a diagnosis also weighs heavily against the claims of continuity.  Id.; see, c.f., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).    In this regard, the Board also finds the fact that the Veteran did not report a history of chronic anemia at his first VA examination in March 1994 further undermines the credibility of his current assertions that he had had ongoing problems with chronic anemia since service.  

In these circumstances, the Board gives more credence and weight to the May 1969 separation examination, the March 1994 VA examination, and the March 1996 and July 1996 blood work-ups, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for chronic anemia based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current chronic anemia and a disease or injury of service origin.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  As to the lay claims from the Veteran that his chronic anemia was caused by his military service, the Board finds that diagnosing chronic anemia requires special medical training that lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds the Veteran's opinion that chronic anemia was caused by service is not competent evidence.  Jandreau, supra. 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's current chronic anemia was not caused by his military service.  Accordingly, the Board finds that entitlement to service connection for chronic anemia is not warranted based on the initial documentation of the disability after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Accordingly, the Board must conclude that entitlement to service connection for chronic anemia must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for hypertension, to include as due to herbicide exposure, is reopened, and to that extent only the appeal is granted.

Service connection for chronic anemia, to include as due to herbicide exposure, is denied.


REMAND

As to the newly reopened claim of service connection for hypertension, the Veteran asserts that his current disability is due to his military service, including his presumptive exposure to herbicide agents due to his service in the Republic of Vietnam.  As noted above, his personnel records establish that he served in Vietnam during the regulatory period; herbicide exposure is thus presumed.  See 38 U.S.C.A. § 1116(a) (3); 38 C.F.R. § 3.307(a) (6) (iii).  Moreover, the post-service record documents the Veteran's complaints and treatment for hypertension.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  Furthermore, the NAS in 2010 concluded that there is a limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension.  See Determinations Concerning Illness Discussed in National Academy Sciences Report: Veterans and Agent Orange: Update 2010, Also see 75 Fed. Reg. 32,540, 32,549 (Jun. 8, 2010).  

Given the in-service injury (i.e., exposure to herbicide agents) and the current disability as well as the NAS's suggestive evidence, the Board finds that the claim needs to be remanded to provide the Veteran with a VA examination to obtain a medical opinion as to the relationship, if any, between the Veteran's post-service hypertension and his military service, including his presumptive exposure to herbicide agents during this service.  See 38 U.S.C.A. § 5103A (d); McLendon, supra; see 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Rabideau, supra; Stefl, supra; Combee, supra.

As to the claim of service connection for bilateral hearing loss, the Veteran and his representative claim that the appellant's current disability is due, in substance, to the appellant's military service, including his noise exposure as a mechanic while on active duty.  In this regard, while service treatment records are negative for a diagnosis of hearing loss in either ear as defined by VA at 38 C.F.R. § 3.385 (2013), his May 1969 separation examination nonetheless documents increased audiological thresholds that show he had hearing problems at that time.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Moreover, the post-service record documents the Veteran's complaints and treatment sensorineural hearing loss.  See McClain, supra.  Furthermore, the Board finds that the Veteran is credible to report on having difficulty hearing in and since service because this problem comes to him though his senses.  See Davidson, supra.  Therefore, the Board finds that this claim also needs to be remanded to provide the Veteran with a VA examination to obtain a medical opinion as to whether he has a diagnosis of hearing loss in either ear as defined by VA at 38 C.F.R. § 3.385 and whether it is related to service.  See 38 U.S.C.A. § 5103A (d); McLendon, supra; see 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Rabideau, supra. 

Also as to the claim of service connection for bilateral hearing loss, a March 29, 2012, VA treatment record from the Eastern Colorado Health Care System generated in connection with the Veteran's being issued hearing aids reported that "to view audiometric results go to Tools-AudiogramDisplay or ROES."  However, the Board does not have access to either of these data bases and cannot view the audiological examination.  Similarly, while the record shows that the Veteran received ongoing treatment from the Eastern Colorado Health Care System, his post-December 2012 treatment records do not appear in the claims file.  Therefore, the Board finds that a remand is required to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A (b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the claims file the Veteran's post-December 2012 treatment records from the Eastern Colorado Health Care System.  

2.  Physically or electronically associate with the claims file all of the Veteran's records found in the "Tools-AudiogramDisplay or ROES" cited to by the March 29, 2012, VA treatment record from the Eastern Colorado Health Care System including all audiology clinical findings.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Ask the Veteran to provide statements from others who have firsthand knowledge of the observable symptoms of his hypertension and hearing loss in and since service.  Provide him a reasonable time to obtain these statements.

4.  After undertaking the above development to the extent possible, provide the Veteran with a VA examination to obtain an opinion as to the etiology of his hypertension.  The claims file should be provided to the examiner in connection with the examination.  After a review of the claims file and an examination of the Veteran, the examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension is related to or had its onset in service, including his presumed exposure to herbicide agents during his service in the Republic of Vietnam.  

In providing the opinion, the examiner should acknowledge and comment on the Veteran's report of symptoms, but may not rely solely on negative evidence.  If the examiner cannot provide the requested opinion, he or she must explain why.  All findings and conclusions should be set forth in a legible report.

5.  After undertaking the above development to the extent possible, provide the Veteran with a VA examination to obtain an opinion as to the diagnosis, and etiology of his sensorineural hearing loss.  The claims file should be provided to the examiner in connection with the examination.  After a review of the claims file and an examination of the Veteran, the examiner should opine as to whether the Veteran's level of hearing acuity meets VA criteria for a hearing loss disability, and if so, whether it is at least as likely as not that onset in or is otherwise related to service.

In providing the opinion, the examiner should acknowledge and comment on the Veteran's report of symptoms, but may not rely solely on negative evidence.  If the examiner cannot provide the requested opinion, he or she must explain why.  All findings and conclusions should be set forth in a legible report.

6.  Readjudicate the claims.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


